Citation Nr: 1719997	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-15 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder, and as secondary to service-connected chronic lumbar strain.  

2.  Entitlement to an evaluation in excess of 20 percent from May 26, 2011 to March 18, 2014, and an evaluation in excess of 40 percent from March 19, 2014, for chronic lumbar strain.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  

(A separate decision will be issued under a separate docket number with respect to the issue of whether an overpayment of Department of Veterans Affairs compensation benefits in the amount of $2,655.00 for the recoupment of attorney fees from past-due benefits granted in an October 2015 rating decision was properly created.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 2001 to March 2005.  Among other awards, the Veteran received the Army Service Ribbon and National Defense Service Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2012 and June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The March 2012 rating decision granted a higher 20 percent evaluation for chronic lumbar strain, effective May 26, 2011; and denied service connection for dysthymic disorder.  The June 2013 rating decision denied a TDIU.  The Veteran appealed for a higher evaluation, service connection, and a TDIU.  

During the pendency of the appeal, the RO issued an October 2015 rating decision granting service connection for radiculopathy of the left lower extremity (LLE) and assigned a 10 percent evaluation, effective March 19, 2014; granting service connection for radiculopathy of the right lower extremity (RLE) and assigned a 10 percent evaluation, March 19, 2014; and granting a higher 40 percent evaluation for chronic lumbar strain, effective March 19, 2014.  The Veteran continues to appeal for a higher evaluation for chronic lumbar strain.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

Although the issue certified to the Board was for service connection for dysthymic disorder, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as reflected on the title page to comport with the record.

After the supplemental statement of the case (SSOC) was issued in October 2015, additional VA treatment records were associated with the claims file.  As the records include pertinent, but duplicative evidence to the issues on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2016).

The Veteran was previously represented by John R. Worman, attorney.  The record shows that in January 2015 the Veteran executed a VA Form 21-22 in favor of The American Legion.  The Board recognizes this change in representation.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that her currently diagnosed dysthymic disorder is caused by her service-connected chronic lumbar strain.  

2.  Resolving all reasonable doubt in favor of the Veteran, from May 26, 2011 to March 18, 2014, her chronic lumbar strain disability more closely approximates forward flexion of the thoracolumbar spine at 30 degrees or less.  

3.  From March 19, 2014, the Veteran's chronic lumbar strain is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder, and as secondary to service-connected chronic lumbar strain, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  From May 26, 2011 to March 18, 2014, the criteria for a 40 percent evaluation, but no higher, for chronic lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

3.  From March 19, 2014, the criteria for an evaluation in excess of 40 percent for chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements have been satisfied by letters in June 2011, May 2013, and February 2014.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, Social Security Administration (SSA) records and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in July 2011, April 2013, and October 2015.  

The VA examinations addressed the current nature and severity of the Veteran's service-connected chronic lumbar strain and the nature and etiology of the Veteran's mental health disorder.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Furthermore, the opinions were provided by qualified medical professionals and were predicated on a full reading of all available records. The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Thus, the Board finds the examinations of record are adequate for adjudication purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See 38 C.F.R. §§ 3.159, 3.326, 3.327, 4.2 (2016).  

Subsequent to the last VA examination for her lumbar spine in October 2015, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the July 2011 and April 2013 VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not indicate whether there is pain with weight-bearing.  Nevertheless, the Board finds that a remand to satisfy the requirements of Correia is not warranted here.  

Initially, remanding for another VA spine examination would not remedy the lack of testing performed at the Veteran's July 2011 and April 2013 VA examinations.  With regard to the most recent October 2015 VA spine examination, the report specified that there was no evidence of pain with weight bearing.  Further, although all range of motion measurements were performed under active motion, the Board finds that it is reasonable that any clinician-assisted passive motion would be greater, less beneficial to the Veteran, and thus the absence of measurements of passive motion are harmless errors.  For these reasons, the Board finds that the VA examinations are in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Service Connection

The Veteran is seeking service connection for an acquired psychiatric disorder secondary to her service-connected chronic lumbar strain.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service treatment records do not document any findings related to any complaints, treatment, or diagnosis for a mental health disorder.  

In July 2011, the Veteran underwent a VA psychiatric disorder.  The Veteran reported having symptoms of anxiety, depression, and frustration with not being able to work full-time because of her back pain.  Following an objective evaluation, the VA examiner diagnosed the Veteran with early-onset, chronic, mild to moderate dysthymic disorder.  Based on a review of the Veteran's history and medical records, the VA examiner found that the Veteran experienced mild to moderate depression associated with her back pain.  The VA examiner opined that a portion of the Veteran's depression was most likely caused by or a result of her service-connected chronic lumbar strain.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for dysthymic disorder is warranted.  The most probative evidence, in the form of the July 2011 VA examiner's opinion, demonstrates that the Veteran's currently diagnosed dysthymic disorder is caused by her service-connected chronic lumbar strain.  Accordingly, service connection for dysthymic disorder is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Higher Evaluation

The Veteran asserts that she is experiencing increased and persistent sharp and shooting pain in her lumbar spine.  Intolerable pain from standing more than 20 to 30 minutes prevented her from working.  As a personal care aide, she also had difficulty lifting patients.  See May 2011 statement.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for an increased rating was received in May 2011, the period for consideration will include evidence one year prior to the receipt of claim.

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59(2016).  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).

The Veteran's service-connected chronic lumbar strain disability has been currently evaluated as 20 percent disabling, effective May 26, 2011, and as 40 percent disabling, effective March 19, 2014, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Diagnostic Code 5237 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  See General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See General Rating Formula for Diseases and Injuries of the Spine, Note 5.

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome) a 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

Private treatment records from May 2010 to January 2012 document that the Veteran complained of constant and severe back pain, which she treated with medication and physical therapy.  The lifting she performed, as a personal care aide and while taking care of her two-year old daughter, caused her to experience increased back pain.  Until she became pregnant, the Veteran was undergoing physical therapy to improve her symptoms.  

A June 2010 private clinic note reflects that the Veteran had sought emergency room treatment two weeks earlier when she experienced severe pain, which was diagnosed as muscle spasms.  During her clinic visit, she was able to perform forward flexion to about 70 to 80 degrees before she felt a pulling sensation.  At a December 2010 private clinic visit, the Veteran reported having radiating pain down both sides of her lumbar area.  She was able to forward flex to about 40 degrees and then had some straining.  Following the birth of her baby, the Veteran complained that her lumbar spine pain had actually increased.  See May 2011 private treatment record.  At a July 2011 private clinic visit, the Veteran said she had returned to physical therapy with no improvement.  At the end of her work day, she had lumbar spine pain.  Upon examination, she was able to forward flex to 90 degrees and had pain when she rose to a standing position.  A July 2011 MRI report revealed that she had mild degenerative changes in the lumbar spine.  At an August 2011 private clinic visit, the Veteran noted that her back pain and discomfort had made work too challenging to continue; she had given her two weeks notice.  During her examination, the Veteran was able to forward flex to 20 degrees before experiencing severe pain.  Two weeks later, at an August 2011 private clinic visit, the Veteran reported having improved back symptoms since she had stopped working.  She was able to forward flex to approximately 40 degrees before having discomfort.  At an October 2011 private clinic visit, the Veteran arrived tearful following an incident two days earlier, where she had experienced severe back pain after she went to the park with her children and picked up her two-year old daughter.  She was unable to forward flex beyond about 20 degrees.  The private treating physician noted that she had very limited range of motion because of pain.  At November 2011 and January 2012 private clinic visits, the Veteran's private treating physician diagnosed her with intervertebral disc degeneration of the lumbar.  

In July 2011, the Veteran underwent a VA spine examination.  The Veteran reported having moderate, weekly flare-ups lasting 30 minutes.  She said that the flare-ups were precipitated by working for eight hours as a nurse's aide.  She also reported having symptoms of fatigue, spine pain and spasm.  Pain, described as achy and pinching, lasted for hours and occurred one to six days a week.  No incapacitating episodes were reported.  No assistive devices were used.  Upon objective evaluation, the VA examiner found a normal posture and gait and no evidence of spasm, atrophy, tenderness, and weakness.  There was guarding bilaterally, but not severe enough to be responsible for an abnormal gait or an abnormal spinal contour.  Motor, sensory, and reflexes examinations results were normal.  Lasegue's sign test was negative.  Range of motion testing of the thoracolumbar spine revealed flexion at 60 degrees with pain, extension at 30 degrees with pain, left and right lateral flexion at 30 degrees with pain, and left and right lateral rotation at 30 degrees with pain.  There was additional limitation in range of motion upon repetitive use testing.  The testing showed flexion at 60 degrees with pain, extension at 20 degrees with pain, left and right lateral flexion at 20 degrees with pain, and left and right lateral rotation at 25 degrees with pain.  The VA examiner noted that the Veteran's chronic lumbar strain caused her difficulty with lifting heavy objects, including patients at work all day, and doing chores.  

At a November 2011 internal medicine evaluation, provided in connection with her claim for SSA disability benefits, the Veteran reported having increased pain a few times a week precipitated by lifting or picking up her children and prolonged standing, walking or sitting.  Upon objective evaluation, the evaluator found that the Veteran had a normal gait, showed no evidence of subluxations, contractures, ankylosis or thickening, and had normal strength, no sensory deficits, and equal reflexes.  Straight leg raise testing results were negative bilaterally.  Range of motion testing of the lumbar spine revealed flexion at 60 degrees, full extension, and lateral flexion and rotation movements at 10 degrees bilaterally.  Overall, the evaluator found no gross physical limitations to sitting, standing, or walking.  

VA treatment records from October 2011 to March 2013 document that the Veteran continued to report increased low back pain from lifting.  July 2012 VA Physical Medicine Rehab E & M Note and Consult reflect that the Veteran had chronic lumbar pain without new neurologic changes.  The MRI was essentially negative.  The VA treating physician noted that the Veteran had failed multiple interventions including physical therapy, TENS trial, multiple medications, and spinal injections.  During her objective evaluation, the VA treating physician noted that the Veteran was tearful and had flexion at 10 degrees and extension at 5 degrees with increased pain.  From August 2012 to March 2013, the Veteran underwent regular chiropractic treatment with improved symptoms, except for increased pain after lifting her children.  See February 2013 and March 2013 VA Chiropractic Notes.  

In April 2013, the Veteran was afforded a VA spine examination.  The Veteran reported having flare-ups, during which she had difficulty caring for her two small children.  No assistive devices were used.  Upon objective evaluation, the VA examiner found tenderness to palpation from the mid-thoracic to lumbar segments, but no guarding or muscle spasm.  Muscle strength, sensory and reflexes examination testing results were normal.  No muscle atrophy was found.  Straight leg raise testing results were negative.  There was no radiculopathy or other neurologic abnormalities.  No intervertebral disc syndrome (IVDS) was found.  Range of motion testing of the thoracolumbar spine revealed flexion at zero degrees with pain, extension at zero degrees with pain, and right and left lateral flexion at five degrees with pain at zero degrees, and right and left lateral rotation at 10 degrees with pain at zero degrees.  She was unable to perform repetitive use testing due to pain preventing her from any movement.  The VA examiner found functional loss exhibited by less movement than normal and pain on movement.  

In July 2013, the Veteran submitted two medical source statements prepared by her private physician, who made findings after reviewing the Veteran's medical records for the period from August 2011 to the present.  The private physician noted that the Veteran had reportedly experienced unrelenting, severe lower back pain and occasional numbness of buttocks and legs.  Pain, fatigue and concentration deficits were present and found to be incapacitating causing the Veteran to be off-task for at least 50 percent of the time in an eight-hour block of time.  Multiple interventions have failed.  The Veteran needed to lay down intermittently throughout the day at an unpredictable frequency.  Due to low back pain, the Veteran was able to occasionally lift and carry five pounds or less and frequently lift and carry five pounds or less.  Standing and/or walking was limited to 10 minutes or less without leaning or supportive device at one time without a break.  Sitting in an upright position was limited to 20 minutes or less at one time without a break.  Due to the patient's chronic pain, she could not lift, stoop, bend, reach, crawl or climb.  She was found likely to be absent from work more than four days per month as a result of her back symptoms or treatment.  

In October 2015, the Veteran was afforded another VA spine examination.  The Veteran reported having flare-ups occurring about one-half of each week.  The Veteran reported also having functional loss from standing for long periods of time.  She was unable to push, pull, lift, squat or bend.  Sitting was limited to 20 minutes at a time.  She managed her back pain with prescription medication that she took every other day and at times daily.  No assistive devices were used.  

Upon objective evaluation, the October 2015 VA examiner found that the Veteran had a flattened lumbar curvature, was tender to palpation at the lumbar and lower thoracic spine, had guarding resulting in abnormal gait or abnormal spinal contour, and had muscle spasm and localized tenderness not resulting in abnormal gait or abnormal contour.  Muscle strength, sensory and reflexes examination results were normal.  No muscle atrophy was noted.  Straight leg raising testing results were negative.  Mild bilateral radiculopathy was found.  No ankylosis or other neurologic abnormalities were reported.  No IVDS was noted.  Range of motion testing of the thoracolumbar spine revealed flexion at 30 degrees with pain, extension at 15 degrees with pain, right lateral flexion at 20 degrees with pain, left lateral flexion at 15 degrees with pain, and right and left lateral rotation at zero degrees with pain.  With all range of motion exercises, the Veteran was noted to be very stiff.  Pain caused functional loss.  There was no evidence of pain with weight bearing.  Repetitive use testing of the right and left rotation could be not performed due to low back pain and safety concerns.  

The October 2015 VA examiner found that it would be mere speculation to opine whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time or with flare-ups.  This determination was made because to make such a speculation or guess without sufficient objective evidence-based medical facts or direct observation was contrary to evidence based practice and outside the scope of the examiner's scope of professional comportment and expertise.  

Based on a careful review of the subjective and clinical evidence, from May 26 2011 to March 18, 2014, the Board finds that resolving all reasonable doubt in favor of the Veteran, her chronic lumbar strain warrants a higher 40 percent evaluation.  During this appeal period, the clinical evidence shows that the Veteran's lumbar spine had flexion, at its worst, at 20 degrees (August 2011 and October 2011 private clinic notes), 10 degrees (July 2012 VA treatment record) and zero degrees (April 2013 VA examination).  Although the Veteran also had objective findings of improved flexion ranging from 40 degrees to 90 degrees during this same period, the clinical evidence appears to also demonstrate that when the Veteran sought treatment (August 2011 and October 2011 private clinic notes and July 2012 VA treatment record) for increased pain following an incident precipitated by her lifting, her flexion became very limited.  This tends to demonstrate that during flare-ups, the Veteran had significant loss of range of motion.  Furthermore, the evidence shows that the Veteran either had additional loss of range of motion during repetitive use (July 2011 VA examination) or experienced pain that such repetitive use testing could not be performed (April 2013 VA examination).  Finally, the Veteran's clinicians generally agreed that her lumbar spine pain caused significant debilitating functional limitations impacting her ability to stand, walk and sit for prolonged periods of time, lift and carry heavy objects, and bend, pull or push.  Overall, the Board finds that the objective findings coupled with the Veteran's competent and credible lay statements regarding the frequency, duration and severity of her lumbar spine symptoms support that from May 26, 2011 to March 18, 2014, the Veteran's chronic lumbar strain most nearly approximates a 40 percent evaluation.  

However, as the Veteran's service-connected chronic lumbar strain does not manifest symptoms of ankylosis, the Board finds that a higher 50 percent evaluation is not warranted.  Therefore, from May 26, 2011 to March 18, 2014, the Veteran's chronic lumbar strain is no more than 40 percent disabling. 

For the same reasons as stated above, from March 19, 2014, the Veteran's chronic lumbar strain does not warrant a higher 50 percent evaluation.  The October 2015 VA examiner specifically found no ankylosis.  Thus, there is no basis upon which to award a higher evaluation for the Veteran's chronic lumbar strain under Diagnostic Code 5237, and the Veteran's chronic lumbar strain as of March 19, 2014 is no more than 40 percent disabling.  

However, there appears to be some dispute between the Veteran's private treatment records and her VA examinations as to whether she has IVDS.  Assuming that she does indeed have IVDS, the Board has considered whether she was entitled to a higher evaluation under Diagnostic Code 5243.  The rating criteria under Diagnostic Code 5243 require that the incapacitating episode be prescribed by a physician and treatment by a physician.  None of the evidence shows that the Veteran had incapacitating episodes that were prescribed by her physician.  Therefore, the Veteran does not qualify for a higher evaluation under Diagnostic Code 5243 at any time during the relevant appeal period.  

Finally, the Board notes that the Veteran already receives separate 10 percent evaluations for radiculopathy of the LLE and RLE.  The Veteran has not asserted that her radiculopathy has worsened, and the available medical evidence does not support any evidence of worsening.  Moreover, the clinical evidence does not show that the Veteran experiences any other neurologic abnormalities associated with her chronic lumbar strain.  Therefore, the Board concludes that a higher evaluation for the Veteran's radiculopathy is not warranted, nor is any other separate evaluation for any associated symptomatology.  

Accordingly, the Board finds that from May 26, 2011 to March 18, 2014, the criteria for a 40 percent evaluation, but not higher, for chronic lumbar stain are met.  However, the Board finds that the preponderance of the evidence is against the assignment of an evaluation higher than 40 percent during the entire period of the appeal.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder, and as secondary to service-connected chronic lumbar strain, is granted.  

From May 26, 2011 to March 18, 2014, a 40 percent evaluation for chronic lumbar strain is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From March 19, 2014, entitlement to an evaluation in excess of 40 percent for chronic lumbar strain is denied.  


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In her May 2011 claim for an increased evaluation for chronic lumbar strain, the Veteran asserted that she was unable to work due to her lower back pain.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of a TDIU is raised by the record and is part and parcel of the increased rating claim for chronic lumbar strain, and is properly before the Board.  See Rice v. Shinseki, supra.  

Additionally, the Board finds that further development is required.  A review of the claims file shows that the Veteran filed a March 2014 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  On that form, the Veteran identified her two previous employers (Cathy Lee's Home Care and U.S. Care Systems).  In August 2014, VA sent letters to each of the employers requesting that they complete the enclosed VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  The letter sent to Cathy Lee's Home Care was returned to VA as undeliverable.  The record does not show that VA notified the Veteran that their attempt to contact Cathy Lee's Home Care was unsuccessful.  With regard to the letter sent to U.S. Care Systems, the employer did not respond to the first letter, and the record does not show that VA made another attempt to contact them.  Pursuant to VA's duty to make reasonable efforts to obtain relevant records, to include making two attempts to request those records, a remand is required to seek further contact information from the Veteran for Cathy Lee's Home Care and to send another request to U.S. Care Systems to complete VA Form 21-4192.  See 38 C.F.R. § 3.159(c)(1) (2016).  

In addition, the Board notes that the Veteran has a combined schedular evaluation of 60 percent for his service-connected chronic lumbar strain, chronic cervical strain, and radiculopathy of the LLE and radiculopathy of the RLE.  Thus, the Veteran does not meet the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a) (2016).  However, a TDIU may be granted on an extraschedular basis if the evidence establishes that a claimant is unable to secure and follow a substantially gainful occupation because of a service-connected disability.  See 38 C.F.R. § 4.16(b) (2016).  The Board cannot grant a TDIU claim under 38 C.F.R. § 4.16(b) in the first instance, as the regulation requires that the RO first submit the claim to the Director of the Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Accordingly, on remand, the Board requests that this matter be referred to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide contact information for Cathy Lee's Home Care.  If, and only if, the Veteran responds, send another request to Cathy Lee's Home Care to provide a completed VA Form 21-4192.  

2.  Send another request to U.S. Care Systems to return a completed VA Form 21-4192.  

3.  Refer this case to the Director of Compensation Service for consideration of whether the Veteran is entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  Provide the claims file and a copy of this REMAND to the Director of Compensation Service.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


